DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on February 24th, 2020 have been entered and accepted. 

Election/Restrictions
Applicant's election without traverse of Group 1, claims 1 – 15 in the reply filed on January December 13th, 2021 is acknowledged.
Claims 16 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 13th, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1, 2, and 4 – 8 recite the broad recitation “gas”, and these claims also recite “air” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Puniello (US 2002/0096801) in view of Wilson (US 2002/0079615).
Regarding claim 1, Puniello discloses a method for molding a golf ball (Abstract), comprising the steps of: providing a mold assembly comprising a mold (ref. #100)  having an upper mold cavity (ref. #110) and a lower mold cavity (Ref. #115) (Para. 56); wherein each mold cavity has an arcuate inner surface defining an inverted pattern and collectively create a mold having an interior spherical cavity for holding a golf ball subassembly when mated together (Fig. 6); wherein a portion of the pattern is located within a pole region of each mold cavity (Fig. 6) and comprises at least one mold cavity center vent and a plurality of surrounding mold cavity vents disposed about the at least one mold cavity center vent (Para. 57); each mold cavity center vent and each surrounding mold cavity vent extending through an entire thickness of the mold in the pole region and being adapted to eliminate air/gas produced within the interior spherical cavity during molding (Para. 83); loading the golf ball subassembly into the interior spherical cavity of the mold (Para. 6); securing the subassembly within the mold using the retractable center vent pin(s) and a plurality of surrounding retractable pins (Para. 6); injecting a polymeric material into the interior spherical cavity to mold a cover layer about the golf ball sub-assembly within the mold 
Yet, in a similar field of endeavor, Wilson discloses an apparatus and a method for venting trapped air and gasses in a mold used to form golf balls (Abstract). Wilson discloses that it is known to design a mold assembly comprising a mold cavity center vent (ref. #22) and surrounding mold cavity vents (ref. #34) extending through an entire thickness of the mold in the pole region and being adapted to eliminate air/gas produced within the interior spherical cavity during molding (Fig. 1; Para. 5); wherein each mold cavity center vent is sized and shaped to receive a proximal end of a retractable center vent pin (ref. #20; ref. #32); the retractable center vent pin being configured such that air/gas exiting the interior spherical cavity through the mold cavity center vent is drawn along an entire exterior length and then exhausted from the mold into the atmosphere outside the mold (Para. 5 – 6). 
It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Puniello by modifying the mold cavity center vent to be sized and shaped to receive a proximal end of a retractable center vent pin, with the retractable center vent pin being configured such that air/gas exiting the interior spherical cavity through the mold cavity center vent is drawn along an entire length, as Wilson shows this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 
Regarding claim 2, Puniello in view of Wilson teaches the invention of claim 1, as described above. Furthermore, Wilson discloses some of the air exiting the interior spherical cavity is in fluid communication with a hollow interior channel of a retractable center vent pin (Para. 35; Para. 48).
Regarding claim 3, Puniello in view of Wilson teaches the invention of claim 2, as described above. Furthermore, Wilson discloses the system comprising one mold cavity center vent (ref. #22) and one retractable vent pin (ref. #20) in the mold’s pole region (Fig. 1).
Regarding claim 4, Puniello in view of Wilson teaches the invention of claim 2, as described above Furthermore, Wilson discloses a vent pin comprising an elongated body (Fig. 3A) housing a primary vent section (ref. #52), a hollow interior channel and an exhaust aperture (ref. #56), all in fluid communication with the interior spherical cavity (Para. 35; Fig. 3A). 
Regarding claim 5, Puniello in view of Wilson teaches the invention of claim 4, as described above Furthermore, Wilson discloses the air is drawn from the primary vent into the hollow interior channel through an inlet groove located within the primary vent section (Para. 35; Fig. 3A).
Regarding claim 6, Puniello in view of Wilson teaches the invention of claim 2, as described above Furthermore, Puniello discloses a vent pin structure wherein the air runs along the entire length of the outer surface of the vent pin (Para. 83; Fig. 25).
Regarding claim 7, Puniello in view of Wilson teaches the invention of claim 2, as described above Furthermore, Wilson discloses a mold assemble wherein the air produced in the interior spherical cavity runs along the entire length of the plurality of surrounding retractable pins and is exhausted from the mold (Para. 6)
Regarding claim 8, Puniello in view of Wilson teaches the invention of claim 1, as described above Furthermore, Wilson discloses the air produced within the inner spherical cavity during molding is drawn from a mold cavity vent into the hollow interior channel through an inlet 
Regarding claim 9, Puniello in view of Wilson teaches the invention of claim 1, as described above Furthermore, Puniello discloses the method comprising a plurality of stationary pins positioned in a dimple of the pole region (Para. 17 – 18).
Regarding claim 10, Puniello in view of Wilson teaches the invention of claim 1, as described above. Furthermore, Puniello discloses at least some mold cavity pins are located within inverted dimples of the mated upper and lower mold cavities (Para. 7)
Regarding claim 11, Puniello in view of Wilson teaches the invention of claim 1, as described above. Furthermore, Puniello discloses at least some mold cavity pins are located within frets of the mated upper and lower mold cavities (Para. 7)
Regarding claim 12, Puniello in view of Wilson teaches the invention of claim 2, as described above. Furthermore, Puniello discloses the polymeric material is a thermoplastic polyurethane composition (Para. 52).
Regarding claim 13, Puniello in view of Wilson teaches the invention of claim 2, as described above. Furthermore, Puniello discloses the polymeric material is a blend of ionomer resins (Para. 52).
Regarding claim 14, Puniello in view of Wilson teaches the invention of claim 2, as described above. Furthermore, Puniello discloses the core is formed from a polybutadiene rubber composition (Para. 52).
Regarding claim 15, Puniello in view of Wilson teaches the invention of claim 2, as described above. Furthermore, Puniello discloses the core is formed from a polybutadiene rubber composition (Para. 52) and the intermediate layer is a blend of ionomer resins (Para. 52).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743